DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group I steering column combination of claims 1-8 in the reply filed on 11/4/2020 is acknowledged.  The traversal has two parts each of which the examiner finds non-persuasive as follows:
Firstly, applicant argues that the inventions require “similar, if not identical, classification searches” such that undue burden is lacking.   This is not persuasive.  As a factual matter, search and preparation of the current action for the elected invention alone has exceeded the time available for a single application such that further search of the non-elected invention would be unduly burdensome.  Further, the search is overly burdensome as is evidenced by at least the separate classification of the inventions in accordance with USPTO policy.  See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  The examiner’s 8/24/2020 restriction requirement identified different classification (e.g., B60R vs. F16H) for the inventions.  Further, note that the field of search is also not identical for both inventions.  For example, non-elected claim 9 is not narrowed to structural combination with a steering column such that it would include areas outside of the 
Secondly, applicant argues that the claim 1 combination requires a large number of features from the claim 9 subcombination such that if the claim 9 particulars were removed from claim 1 it “would essentially recite a steering column assembly with a jacket”.  This is not found persuasive.  The first requirement of a the particulars of the subcombination as claimed for patentability”, wherein “the particulars” include all subcombination particulars.  Accordingly, applicant’s burden to overcome restriction based upon this first requirement would be to show that “the particulars” (i.e., all particulars) of the subcombination are required by the combination.  In the 8/24/2020 restriction requirement the examiner noted by way of example that “the claim 1 combination does not require the claim 9 subcombination particulars (e.g., shift lever clevis tip)”.  Applicant has failed address the noted clevis tip example, much less show it to be required by claim 1 (or show it to be lacking in claim 9).
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 11/4/2020.

Duty to Disclose – 37 C.F.R. 1.56
The current application and U.S. Patent No. US9964198 are commonly owned such that applicant was likely aware of the similarity and relevance of the patent to the current application (see double patenting rejection elsewhere below).  Applicant is respectfully reminded of the duty to disclose any subject matter relevant under 37 C.F.R. 1.56 (see MPEP 2001) that is known to applicant.  If applicant is aware of any 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US9964198 in view of the common skill/knowledge/sense in the steering column art (i.e., one skilled and knowledgeable enough to design, manufacture and use steering column assemblies).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the prior patent claims are so similar as to have suggested as obvious the current application claims to one of ordinary skill/knowledge/sense in the art before the effective filing date of the claimed invention.  More particularly the claims of US patent 10422425 (hereafter 425’) suggest applicants current claims to include a steering column assembly, comprising: a jacket assembly (425’ claims 1, 8, 18, 20), a modular shift assembly comprising: a shift bracket (425’ claims 1, 4, 6, 8, 10, 12, 14, 18 and 19) defining a shift bracket opening (425’ claims 1, 18 and 19), and a shift gate (425’ claims 6, 7, 8, 11 and 18) defining a shift gate opening (inherently or obviously)1 and first and second detents (425’ claims 7, 18 and 19); and a mounting bracket (425’ claims 8, 9, 10 and 12) having a tab (claims 11 and 13).  Note that the specific location/arrangement of parts has been held to be obvious absent some evidence of criticality in accordance with MPEP 2144.04.  Since the current application and the US patent document are commonly owned the pertinence of the patented claims to the copending claims as well as what 2 3 
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US9964198 in view of Tomago US 2002/0166715 and the common skill/knowledge/sense in the steering column art (i.e., one skilled and knowledgeable enough to design, manufacture and use steering column assemblies).  
Tomago teaches that it was well known in the steering column art for a mounting bracket (13) to be attached to a jacket assembly (32) “by welding”.  One of ordinary skill would have recognized such welding to be suitable/desirable/obvious since welding is more permanent and less prone to unwanted detachment than other fastening means (e.g., fasteners that may loosen over time under driving vibration, etc.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.  The .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Manwaring US 2005/0067825.
Claim 1.  A steering column assembly, comprising: a jacket assembly (26) that extends along a first axis; a modular shift assembly, comprising: a shift bracket (14, 30, 64 and/or 66) connected to the jacket assembly, the shift bracket defining a shift bracket opening (opening in 14/30/64/66 receiving 106 therethrough as best seen in fig.1), and a shift gate (54) disposed on the shift bracket, the shift gate defining a shift gate opening (opening in 54 as best seen in fig.1) and first and second detents (detent slots/lands in 54 as best seen in fig.1) extending from the shift gate opening; and a mounting bracket (24) disposed on the shift bracket, the mounting bracket having a 
Claim 2. The steering column assembly of claim 1, wherein the tab extends towards the shift bracket opening and is disposed proximate the first detent.  
Claim 3. The steering column assembly of claim 1, wherein a shift lever clevis tip (tip of 106 received through 54 as seen in figs.2, 5 and 6) at least partially extends through the shift bracket opening and the shift gate opening and is disposed proximate at least one of the first detent and the second detent.  
Claim 4. The steering column assembly of claim 3, wherein an interface (interface between surface of 54 and 106) is defined between a surface of the shift gate and the shift lever clevis tip while the shift lever clevis tip is received within the first detent.  
Claim 5. The steering column assembly of claim 4, wherein the tab is arranged to reinforce the interface (the tab structure is presumed inherently capable of the claimed “to reinforce the interface” function/property)4. 
Claim 6. The steering column assembly of claim 4, wherein the tab defines a deflection travel stop (by abutment) for at least one of the shift gate and the shift lever clevis tip.8 NXT0841US (N000884)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manwaring US 2005/0067825 and Tomago US 2002/0166715.
The Manwaring mounting bracket is attached to the jacket assembly but Manwaring does not expressly disclose that the mounting bracket is welded to the jacket assembly.   Tomago teaches that it was well known in the steering column art for a mounting bracket (13) to be attached to a jacket assembly (32) “by welding”.  One of ordinary skill would have recognized such welding to be suitable/desirable/obvious since welding is more permanent and less prone to unwanted detachment than other fastening means (e.g., fasteners that may loosen over time under driving vibration, etc.)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as detailed above.  The limitations of Claims 7 and 8 are suggested by the art in a manner that flows naturally from the above modification/explanation (e.g., attaching parts “by welding” necessarily creates a weld/weldment).

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The shift gate has a detent plate in claim 11 which has a clamping screw “at least partially through” in claim 14 and thus the shift gate detent plate must inherently have an opening for the screw “at least partially through”.  Alternatively, the examiner takes Official Notice that shift gates were extremely well known to have an opening for the benefit of allowing a shift lever to be guided therethrough as the main purpose of the shift gate, i.e., to prevent the lever traveling outside of the desired shifting paths.  Accordingly such would have been obvious if not inherent (i.e., a shift gate could not function as commonly known without an opening therethrough to guide the lever).
        2 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
        
        3 See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”  
        
        
        4 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art structure and provide evidence to the contrary.